DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  The preliminary amendment filed 12/30/19 has been entered.  Claims 16-32 are pending.
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
3.	The IDS filed 12/30/19 and 8/13/20 have been considered.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claim 30, “the localization of the rail vehicle” and “the specified time” lack antecedence since these limitations have not been previously recited, thus introducing ambiguity.
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 31 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer program.
Claim 31 is directed to a computer program without a computer-readable medium necessary for imparting the computer program's functionality.  Computer programs in and of themselves do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized.  Such computer programs constitute functional descriptive material which is nonstatutory.  See MPEP 2106(IV)(B)(1)(a).  
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.1	Claims 16-20, 27 and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102012219111 (cited in IDS, hereinafter D1).

A.	As per claim 16, D1, as best interpreted, discloses:
A method for generating an image of a route network [0005- reference inspection of rail network], the method comprising:
recording activities as a rail vehicle is travelling through the route network and sorting the activities into a sequence of activities [0006- earlier recorded parameter signals of rail vehicle over the route];
recognizing patterns in the sequence of activities by way of a pattern recognition method [0006- each section of rail network has a “fingerprint”]; and
producing the image of the network using the recognized patterns [0006- sequence of “fingerprints” provides an image of the rail network which enables a subsequent rail vehicle travelling the network to determine its location by matching the recorded patterns with current patterns].
B.	As per claims 17 and 18, as noted above whereby D1 further discloses ordering the activities (parameters such as acceleration) according to at least time [0005].
C.	As per claims 19 and 20, as noted above whereby at least the length and shape of the pattern (characteristics of the acceleration signal) are taken into consideration [0008].
D.	As per claim 27, as above whereby the correlation of the reference and current patterns would have necessarily included a tolerance range whereby noise in the acceleration signal would been taken into consideration [0009- “essentially” the same].
E.	As per claim 30, as noted above whereby the recorded reference rail network pattern is used to compare with pattern(s) generated from current measured parameters to determine the location of the rail vehicle on the rail network [0006].
F.	As per claims 31 and 32, as above whereby the method would have been performed by a computer executing software based on the method noted above for claim 16 [0019- “processing”; 0033- smartphone; 0034- standalone system for trains].
7.2	Claims 16-20, 24-26 and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AT 516553 A1 (hereinafter D2).
A.	As per claim 16, D2 discloses:
A method for generating an image of a route network (“Abstract”- a database containing a number of network paths), the method comprising:
recording activities as a rail vehicle is travelling through the route network and sorting the activities into a sequence of activities (“Description”- calibration trips are made with rail vehicle along network, recording movements);
recognizing patterns in the sequence of activities by way of a pattern recognition method (“Comparison of paths and position determination”- pattern recognition method); and
producing the image of the network using the recognized patterns (“Description”- recording of movement paths and network paths; determining position at discrete points in time).
See entire document.
B.	As per claims 17 and 18, as noted above whereby D2 further discloses ordering the activities according to at least time (“Description”- determining position at discrete points in time when recording network paths).
C.	As per claims 19 and 20, as noted above whereby at least the distance and form of the pattern are taken into consideration (“Determination and processing of motion paths”- function of distance travelled; curve function, three-dimensional data).
D.	As per claim 24, as noted above whereby each route path of the pattern is assigned a route identifier (“Further improvements through geolocation and attribution”- assignment of network path attributes allows a unique identification).
E.	As per claims 25 and 26, as noted above whereby the method includes matching algorithm and alignment algorithm (“Object recognition in the future travel route”- matching method, alignment).
F.	As per claim 30, as noted above whereby localization of a current rail vehicle position is obtained by matching a pattern of the reference rail network with a current pattern (“Comparison of paths and position determination”- pattern recognition; localization of current vehicle position based on comparison).
G.	As per claims 31 and 32, as above whereby the method may be embodied on a computer readable storage medium (“Description”- a program for carrying out the method can be stored on a data carrier).
8.	Claims 21-23, 28 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents represent the general state of the art.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661